Citation Nr: 1210701	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraine type headaches.

2.  Entitlement to service connection for a nerve disorder involving the bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 Regional Office (RO) in Chicago, Illinois rating decision.

Initially, the Board notes that the Veteran's claims were treated by the RO as original claims and adjudicated on a de novo basis.  As will be discussed in greater detail below, however, the Veteran's claimed disabilities stem from a February 6, 1989 motor vehicle accident that was determined by the RO in a February 23, 1990 administrative decision to not be in the line of duty, but as a direct result of an act of willful misconduct.  The Veteran did not timely appeal this decision and it is final.  38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. § 20.1100 (2011).  Thus, the Board has considered whether the current claim should have been construed as an attempt to reopen the RO's previous determination as to willful misconduct, rather than as original claims.  In considering the question, the Board is also cognizant that claims for different disabilities are generally construed as new and distinct claims, and that the Veteran has not previously sought service connection for headaches or a nerve disorder involving the bilateral upper and lower extremities.  For this reason, and because the RO has adjudicated the claims on a de novo basis, and in recognition of the uniquely pro-veteran claims process within VA, the Board will also evaluate the claims on a de novo basis even though the ultimate outcome of the claims does rest primarily on the question of whether the claimed disabilities were the result of willful misconduct.


FINDINGS OF FACT

The Veteran is shown to have voluntarily abused alcohol in February 1989, which led to the car accident that resulted in his claimed migraine type headaches, and recurrent nerve attacks, consisting of nocturnal jerking of all four extremities.


CONCLUSIONS OF LAW

1.  The Veteran's migraine type headaches were not incurred in the line of duty, but were the result of his own willful misconduct.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.301 (2011).

2.  The Veteran's recurrent nerve attacks were not incurred in the line of duty, but were the result of his own willful misconduct.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.301 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in September 2006 substantially satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced state service organization.  Arguments submitted by the Veteran and his representative have referenced the applicable law and regulations necessary for a grant of service connection.  In addition, while the above-referenced September 2006 VCAA letter did not explain how to establish service connection where the underlying incident had been determined to be not in the line of duty, but as a direct result of willful misconduct, the Veteran's statements clearly evince knowledge and understanding as to the basis of the line of duty determination and the requirements for establishing entitlement to service connection in those circumstances.  As will be discussed in greater detail below, the Veteran has directly argued the question of whether his claimed disabilities were incurred in the line of duty, and as to whether his actions at the time of the 1989 car accident constituted willful misconduct.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not reported treatment for migraine type headaches or extremity nerve problems through the VA.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

With regards to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination August 2009.  The examiner diagnosed recurrent severe daily headaches with migraine quality and recurrent nerve attacks, consisting of nocturnal jerking of all four extremities.  As to etiology, the examiner concluded that the chances were greater than a 50 percent probability that both problems were directly related to cervical fracture and subsequent surgery or surgical management.  As will be discussed in greater detail below, the examiner's conclusions were reached following interview of the Veteran and physical examination.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002).  Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.301 (2011).  

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  An action will be willful misconduct if it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  However, a mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2011).  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  Id.

VA regulations state that no compensation shall be paid if a disability is the result of alcohol abuse.  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

The Veteran's service treatment records indicate that in October 1985 he complained of symptoms that included headache and was assessed with cold symptoms.  A May 1987 neurological examination following head trauma in a fight was negative.  Later in May 1987, the Veteran received treatment for alcohol dependence.  He was hospitalized for approximately one month during June and July 1987 for alcoholism.

In February 1989, the Veteran was involved in a motor vehicle accident that resulted in a significant cervical spine injury at C4-C5.  Records indicate that the California Highway Patrol incident report found that the accident involved a single car accident wherein the Veteran was the only vehicle occupant.  The report noted that the Veteran admitted to having been drinking alcohol, but denied having been driving.  

Initially, the Veteran was put in a halo, but when the spine did not heal correctly he underwent posterior cervical fusion in April 1989.  A January 1990 Report of Accidental Injury signed by the Veteran indicated that a blood sample revealed a blood alcohol content of 0.15 percent and the Veteran admitted that he was driving at the time of the February 1989 motor vehicle accident.  (The Board acknowledges that the Report contains a date of January 1989, but given that the accident reported therein occurred in February 1989 the noted date clearly was a typographical error.)  

A subsequent February 1990 VA Administrative Decision concluded that the injuries sustained by the Veteran in the car crash of February 6, 1989 were the result of his own willful misconduct and not incurred in the line of duty.  The decision noted that the Veteran's military service department concurred in that that the injuries were not incurred in the line of duty, based on the Veteran's admission to the investigating officer at the scene of the accident that he had been drinking and a blood sample taken at the emergency room showed a blood alcohol content of 0.15 percent.

During an August 2005 functional capacity evaluation, the Veteran reported that he was the front passenger during the in-service motor vehicle accident.  Private treatment records from August 2005 indicated that his headaches were improving with treatment.

The Veteran was afforded a VA examination in August 2009.  The examiner discussed the Veteran's in-service 1989 motor vehicle accident.  The Veteran reported that from 1990 or 1991 he began having severe recurrent bilateral throbbing headaches that radiated from his occipital area anteriorly.  Sometimes the headaches were associated with bright lights and little squiggly lines in the visual field, but there was no associated nausea or vomiting.  Following physical examination, the examiner diagnosed recurrent severe daily headaches with migraine quality and recurrent nerve attacks, consisting of nocturnal jerking of all four extremities.  As to etiology, based on the foregoing the examiner concluded that there was a greater than 50 percent probability that the headaches and recurrent nerve attacks were directly related to his cervical fracture and subsequent surgery or surgical management.

After a complete review of the claims file, the Board concludes that the Veteran's migraine type headaches and recurrent nerve attacks, consisting of nocturnal jerking of all four extremities were not incurred in the line of duty due to the Veteran's willful misconduct in the February 1989 motor vehicle accident. 

Initially, the Board notes that a presumption of intoxication is created by VA Adjudication Procedure Manual, M21-1, Part IV, Chapter 11.04(c)(2), when a person's blood alcohol content (BAC) is "0.10" percent or more.  See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).  The manual was revised March 7, 2006 and now identifies a BAC of 0.08 as being legally intoxicated.  M21-1MR, Part III, Subpart v, Chapter 1; see also 23 U.S.C.A. 163 (West 2002) (defining a BAC of 0.08 as a per se violation of driving while intoxicated).  Because the Veteran's BAC was 0.15 percent, he was presumed to have been intoxicated at the time of the February 1989 motor vehicle accident.  The Board acknowledges that in his September 2009 substantive appeal the Veteran argued that testing was never done on his blood alcohol content after the accident; however, numerous more contemporaneous documents, including the Veteran's own statements, clearly evidence that testing was done in the emergency room after the accident and a blood alcohol content of 0.15 percent obtained.  Thus, the Board finds the Veteran's more recent argument that testing was not done to clearly be not credible.

Furthermore, the Veteran's willful misconduct was not the simple drinking of alcohol by itself.  Rather, his misconduct was the willingness to achieve a drunken state and, while still in this condition, to undertake the driving of an automobile, that he was physically and mentally unqualified to undertake because of alcohol.  See M21-1MR, Part III, Subpart v, Chapter 1; Forshey, 284 F.3d at 1358.  The Veteran's actions in drinking alcohol before he got in his automobile showed his willingness to achieve a drunken state the day of the February 1989 motor vehicle accident.

The Board has considered the Veteran's contentions that he was required to drink alcohol as part of his service duties on the day of the accident in February 1989.  The Board does not find this argument persuasive.  The simple provision of alcohol at a workplace function does not equate to a work requirement that the Veteran consume alcohol to the point of intoxication and then proceed to operate a motor vehicle.  There is no evidence or indication that the Veteran's operating a motor vehicle at the time of the accident in February 1989 was in any way related to his military duties.  Indeed, there is substantial evidence to the contrary.  In that regard, the documents of record clearly establish that the Veteran was driving a private vehicle and in an authorized liberty status at the time of the accident.  The Board finds these more contemporaneous documents to be far more credible than the Veteran's current contentions to the contrary.

Use of intoxicants may be considered in determining whether the Veteran's manner of operation of a vehicle was so unreasonable and dangerous as to constitute a wanton and reckless disregard of the probable consequences.  See M21-1MR, Part III, Subpart v, Chapter 1.  Certainly, it was unreasonable and dangerous for the Veteran to drive an automobile while intoxicated.  As such, service connection for migraine type headaches and recurrent nerve attacks, consisting of nocturnal jerking of all four extremities, associated with the February 1989 motor vehicle accident cannot be granted because they resulted from the Veteran's own willful misconduct and alcohol abuse.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(c)(2).  

Because the February 1989 motor vehicle accident resulted from the Veteran's own willful misconduct and alcohol abuse, it could not have occurred in the line of duty.  An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the Veteran's own willful misconduct or alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(d).  This means that any injuries that occurred as a result of the February 1989 motor vehicle accident did not occur in the line of duty.

The Board also notes that the Veteran claims his bilateral upper and lower extremity nerve problems stem not from the February 1989 motor vehicle accident, but from a lack of proper care on the part of the military health care providers in performing his April 1989 spinal fusion surgery.  However, while the Board recognizes that the August 2009 VA examination report attributed his current headaches and nerve problems both to his initial accident and the subsequent surgical management required as a result of his injuries, nothing in the VA examiner's opinion suggests that the military health care providers failed to provide proper care of his injuries.  Furthermore, there is nothing in the record suggesting that the Veteran is competent to offer an opinion on a complex medical question, to include offering the opinion that any of his current complaints are attributable to mistakes on the part of his health care providers at that time, rather than being a natural result of his injuries.

The Board acknowledges the Veteran's argument that direct service connection is warranted because his accident and resulting disabilities occurred prior to the 1990 change in regulations regarding the award of direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs.  As noted above, the regulation change involved the date a claim for direct service connection was filed, not the date when the accident or underlying in-service incident that caused the disability occurred.  As the Veteran's claim was filed after October 31, 1990, service connection for a disability that results from a claimant's own abuse of alcohol or drugs may not be granted on a direct basis.

Finally, the Board has considered the Veteran's argument that his accident necessarily was in the line of duty as he was a Marine 24 hours per day.  As noted above, an injury or disease incurred during active military service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine type headaches is denied.

Entitlement to service connection for a nerve disorder involving the bilateral upper and lower extremities is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


